[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                           FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________  ELEVENTH CIRCUIT
                                                       JUNE 18, 2008
                               No. 07-15718          THOMAS K. KAHN
                           Non-Argument Calendar         CLERK
                         ________________________

                  D. C. Docket No. 06-00494-CV-4-RH-WCS

MARKEL AMERICAN INSURANCE COMPANY,


                                                        Plaintiff-Counter
                                                    Defendant-Appellant,

                                    versus

CURTIS JONES, an Individual
and as Parent and Natural Guardian
of Curtis Jones and Shabraeliah Jones,
minors,
ANNIE JONES, an Individual and
as Parent and Natural Guardian of
Curtis Jones and Shabraeliah Jones, minors
MEI HOLDINGS INC.,
A Delaware Corporation,
MARTIN ELECTRONICS INC.,

                                                     Defendants-Counter
                                                     Claimant-Appellees.
                         ________________________

                               No. 08-10173
                           Non-Argument Calendar
                         ________________________

                  D. C. Docket No. 06-00494-CV-4-RH-WCS

MARKEL AMERICAN INSURANCE COMPANY,


                                                       Plaintiff-Counter-
                                                    Defendant-Appellant,

                                     versus

CURTIS JONES, an Individual
and as Parent and Natural Guardian
of Curtis Jones and Shabraeliah Jones,
minors,
ANNIE JONES, an Individual and
as Parent and Natural Guardian of
Curtis Jones and Shabraeliah Jones, minors,
MEI HOLDINGS INC.,
A Delaware Corporation,
MARTIN ELECTRONICS INC.,

                                                    Defendants-Counter-
                                                    Claimants-Appellees,

DAVID COLE, et al.,

                                                             Defendants.




                                        2
                             ________________________

                    Appeals from the United States District Court
                        for the Northern District of Florida
                          _________________________

                                    (June 18, 2008)

Before BIRCH, DUBINA and WILSON, Circuit Judges.

PER CURIAM:

       Markel American Insurance Company (“Markel”) appeals the district

court’s grant of summary judgment in favor of Martin Electronics, Inc., MEI

Holdings Inc. (“MEI”), Curtis Jones, and Annie Jones. Markel argues that the

district court erred by refusing to enforce an exclusion in its commercial umbrella

liability insurance policy providing excess coverage to MEI. Markel says that it

has no duty to indemnify MEI for amounts paid to settle lawsuits arising from

injuries to MEI’s employees in the workplace because the policy unambiguously

excludes coverage for MEI employees who were injured by other employees

during the course of their employment. Alternatively, Markel says that a material

issue of fact exists, requiring the case to go to trial.

       We agree with the district court that the exclusion is ambiguous because it is

susceptible to more than one reasonable interpretation, one providing coverage

and another limiting coverage. Auto-Owners Ins. Co. v. Anderson, 756 So. 2d 29,

                                            3
34 (Fla. 2000). As a result of the ambiguity, the exclusion must be interpreted

“liberally in favor of the insured and strictly against the drafter who prepared the

policy.” Id. As the district court held, the most logical reading of the exclusion

requires “a direct or immediate injury” by a fellow employee, which does not fit

the factual circumstances of this case. Accordingly, we affirm the district court’s

Order Granting Summary Judgment On Liability, dated September 6, 2007.

AFFIRMED.




                                          4